DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/21 has been entered.
 
Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 10/22/21 are acknowledged. Any previous rejection not addressed below is withdrawn based on applicants’ amendments and arguments.
	Previously the species of exenatide, polyethylene glycol and thymol were elected. Claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution.
	Claims 1-33, 35-36, 42-44 and 46-47 have been canceled.
	Claims 34, 37-41, 45 and 48-60 are being examined.

Priority
This application is a 371 of PCT/AU2018/050177 02/28/2018 and claims foreign benefit of AUSTRALIA 2017900677 02/28/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 37-41, 45 and 48-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 has been amended to recite ‘the amount of oil including….is 20% functional oil’. From the claim language used, the basis for calculating the percentage of oil is unclear. Since the claim uses the phrase ‘including’ it is not necessarily closed to those particular types of oils. For example, if a non-essential oil is in the mixture it is unclear if it would be used in the calculation. Claims 57 and 58 refer to additional oils which are optional. Since they are optional it is unclear if they are used in the calculation. Further it is unclear if the percentages are on a weight or volume basis. None of the dependent claims clarify the claim scope.
Claim 34 has been amended to recite ‘wherein the formulation of the delivery system results in the active agent being absorbed into the lymphatic system, as opposed to blood’. The Cleveland Clinic entry for Lymphatic System (retrieved from https://my.clevelandclinic.org/health/articles/21199-lymphatic-system on 5/2/22, 13 pages) teach that some 20 liters to plasma flows through the body and that some seeps through the capillaries and is collected by the lymphatic system and is eventually returned to the bloodstream (page 3 lines 4-12). Thus, the lymphatic system appears to receive plasma and eventually return it to the bloodstream. The newly added language of claim 34 seems to imply that the active agent does not enter the blood but is in the lymphatic system. However, that appears to be contradictory to the information provided by the Cleveland Clinic since it states that the lymphatic system collects seepage from capillaries. As such, the intent of the last 2 lines of claim 34 is unclear. It is unclear if the last 2 lines of claim 34 are requiring some type of functional limitation (compare MPEP 2173.05(g)). If the last 2 line of claim 34 are requiring some type of functional limitation it is unclear what is required to achieve that function. None of the dependent claims clarify the claim scope. 
Claim 59 has been amended to recite ‘the reduction in blood glucose following administration to the delivery system is equivalent’. The meaning of this is unclear. Figures 8-9 show that the subcutaneous administration was 1 ug while the other administrations were 5ug or 10ug. The specification (for example section 0093) describes the results as ‘comparable’ which is not necessarily the same as ‘equivalent’. Further, it is unclear if the reduction is to be equivalent at a point in time or at all times.
Claim 60 has been amended to recite ‘an oil mixture comprising an essential oi, and optionally one or more…’. The claim scope is confusing because the phrase ‘mixture’ implies more than one component but the phrase ‘optionally’ suggests that an additional component is not required. Thus the claim appears to provide contradictory information about the claim scope.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34, 37-41, 45 and 48-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is a ‘new matter’ rejection. Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’.
Claim 34 has been amended to recite ‘wherein the amount of oil including….is 20% functional oil’. Although applicants state that support is from sections 0094, such section is limited to a specific example. Further, as discussed above the claim is unclear. It appears that claim 34 may encompass more than one functional oil and section 0094 does not support a combination of functional oils that equal 20%. The dependent claims are rejected for the same reasoning. Claims 34, 57 and 58 refer to surfactant and claim 58 refers to 20% surfactant. Section 0094 is limited to a specific surfactant. Thus the instant claims appear to be broader than section 0094.
Claim 59 has been amended to recite ‘the reduction in blood glucose following administration to the delivery system is equivalent’. None of the figures appear to show completely overlapping equivalent results. Further, figures 8-9 show that the subcutaneous administration was 1 ug while the other administrations were 5ug or 10ug. The specification (for example section 0093) describes the results as ‘comparable’ which is not necessarily the same as ‘equivalent’.
Claim 60 recites that the polyethylene glycol and the vitamin E oil combine to form 40% by weight of the delivery system. Claim 60 states that the delivery system comprises exenatide. Although applicants state that support is from sections 0094, such section does not include exenatide and such section appears to provide percentages based on the oil alone (and does not include the active agent which as recited in claim 60 is part of the delivery system and claim 60 recites ‘by weight of the delivery system’). Thus section 0094 is such that the % of PEG 200 and vitamin E oil is less than 40% of the total delivery system (because insulin glargine has mass).
As such, there is no reason to conclude that claims 34, 37-41, 45 and 48-60 are supported in the specification through express, implicit, or inherent disclosure for at least the reasons discussed above.

Response to Arguments - 112
Applicant's arguments filed 10/22/21 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that the claims have been amended, the amended claims are rejected as set forth above.

Claim Rejections - 35 USC § 103
	Claims were previously rejected under 103 based on the references cited below. Since the claims have been amended the rejections are updated to correspond to the instant claims. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 37-40, 45, 48-52 and 55-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (US 2015/0250856; ‘Schwarz’) in view of Ko et al. (WO 2015/170286; as cited with IDS 8/21/19; ‘Ko’).
	Schwarz teach compositions for transmucosal administration and methods for treating diabetes (abstract and title). Schwarz teach intraoral administration because peptide drugs are degraded in the gastrointestinal tract (sections 0002-0003 and 0009). Schwarz specifically teach the oral mucosa (section 0004) and recognizes that it includes the mouth (sublingual) and buccal mucosa (section 0066). Schwarz recognize the use of penetration enhancers for peptides including PEG, menthol, thymol and vitamin E (sections 0010 and 0133) and recognizes the use of sprays (sections 0008, 0013-0014 and 0017) and liquid compositions (section 0030). Schwarz teach delivery improvements with combinations of menthol, vitamin E and thymol and vitamin E (section 0038). Schwarz teach the mixture as an oil phase (section 0032) and describes vitamin E as an oil (section 0144). Schwarz teach the use of tocopherols and tocotrienols for preparing the compositions (sections 0033 and 0145). Schwarz teach that the active ingredient can be GLP analogs (claim 2) or liraglutide (section 0119). Schwarz teach that the composition can include antioxidants (section 0039). Schwarz teach tablets comprising insulin (Examples 7-23 and Tables 3-4). Schwarz teach that insulin tablets were administered sublingually to subjects (section 0188) where the subjects are identified as human (section 0190). Schwarz teach that one of the tablets administered was code name K which corresponded to a triple EM which contained lecithin and an oil phase (Table 5) where the triple EM is described as lecithin, menthol and vitamin E which further comprise PEG (Table 3). Schwarz teach glucose lowering effects (Table 5 and sections 0189-0190). Schwarz teach for intraoral administration that provides effective delivery (abstract). Schwarz teach various amounts of the surfactant including 20% (w/w) (section 0132) as well as other amounts (section 0147). Schwarz teach that the mixture can contain numerous penetration enhancers at various ratios (section 0134) and specifically recite about 20% (section 0158). Schwarz teach that the ratio of active agent to the other components can vary (section 0153).
	Schwarz does not teach applicants’ elected species of exenatide.
	Ko teach methods of treating diabetes (abstract). Ko teach oromucosal delivery of insulin or an analogue thereof with a GLP-1 mimetic such as exenatide (section 001). Ko teach the exenatide and its function was known (section 005). Ko teach that known insulin forms include insulin aspart and insulin glargine (section 0096). Ko teach that sublingual administration of exenatide avoids the fluctuations in blood glucose levels typically observed following exenatide injections (section 007). Ko teach oromucosal delivery via the tongue or check using forms such as liquids (section 0077). Ko recognize the inclusion of vitamin E oil (section 0080). Ko teach that tocotrienols are known anti-oxidants (section 0087). Ko teach the use of an effective amount of the exenatide (claims 1-3) and figure 1 shows the use of 50ug and Ko states that various amounts of exenatide were effective (section 00108).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Schwarz based on the specific suggestions of Schwarz. Since Schwarz recognize the use of penetration enhancers for peptides including PEG, menthol, thymol and vitamin E (sections 0010 and 0133) and recognizes the use of sprays (section 0013) and liquid compositions (section 0030) one would have been motivated to make such compositions. One would have had a reasonable expectation of success because the components and the functions of the components were known. Further, Schwarz teach glucose lowering effects (Table 5 and sections 0189-0190). Since Schwarz suggest insulin analogs and GLP analogs (claim 2) and methods of treating diabetes (title) one would have been motivated to use the known analogs taught by Ko. One would have had a reasonable expectation of success since Ko teach that sublingual administration of exenatide avoids the fluctuations in blood glucose levels typically observed following exenatide injections (section 007). Further, since Schwarz teach for intraoral administration that provides effective delivery (abstract) one would have been motivated to use amounts effective for such purpose. Schwarz teach various amounts of the surfactant including 20% (w/w) (section 0132) as well as other amounts (section 0147). Schwarz teach that the mixture can contain numerous penetration enhancers at various ratios (section 0134) and specifically recite about 20% (section 0158). Schwarz teach that the ratio of active agent to the other components can vary (section 0153). Further, since Schwarz teach the hydrophobic components at 1-30% (claim 3) where the hydrophobic phase contains the essential oil (section 0033) and Schwarz teach the surfactant can be at 20% (section 0132) one would have been motivated to use such amounts.
In relation to the subject as recited in claim 34, Schwarz teach that insulin tablets were administered sublingually to subjects (section 0188) where the subjects are identified as human (section 0190) and where there were glucose lowering effects (Table 5 and sections 0189-0190). Further, claim 34 refers to preventing and thus does not require a subject with any preexisting conditions. Schwarz teach treating diabetes (title). Ko teach treating diabetes (abstract).
	In relation to the administration mode as in claim 34, Schwarz teach that insulin tablets were administered sublingually to subjects (section 0188). Schwarz specifically teach the oral mucosa (section 0004) and recognizes that it includes the mouth (sublingual) and buccal mucosa (section 0066). Ko teach oromucosal delivery via the tongue or check (section 0077).
	In relation to the amounts of claims 34 and 57-58, although such claims are unclear (see 112 rejection), since Schwarz teach for intraoral administration that provides effective delivery (abstract) one would have been motivated to use amounts effective for such purpose. Schwarz teach that the mixture can contain numerous penetration enhancers at various ratios (section 0134) and specifically recite about 20% (section 0158). Schwarz expressly teach vitamin E as a penetration enhancer (section 0133) thus suggesting an amount as in claims 34 and 57. Further, Schwarz teach different amounts of the penetration enhancer (section 0158) (so even if the amount is on a different basis it would appear to fall within the scope of the claims). Further Schwarz teach various amounts of the surfactant (w/w) (section 0132) as well as other amounts (section 0147) (so even if the amount is on a different basis it would appear to fall within the scope of the claims). Further, since Schwarz tach the hydrophobic components at 1-30% (claim 3) where the hydrophobic phase contains the essential oil (section 0033). With respect to claim 58, Schwarz teach the surfactant can be at 20% (section 0132) as well as other amounts (section 0147) (so even if the amount is on a different basis it would appear to fall within the scope of the claims).
	In relation to claim 37, Schwarz teach the use of tocotrienols for preparing the compositions (sections 0033 and 0145). Ko teach that tocotrienols are known anti-oxidants (section 0087) and Schwarz teach that the composition can include antioxidants (section 0039).
	In relation to the vitamin E oil as recited in claims 34 and 38, Schwarz teach vitamin E (Table 3 title) and describes this as a tocopherol (tables 3-4). Schwarz recognize vitamin E as a penetration enhancer (sections 0010 and 0133). Schwarz teach the mixture as an oil phase (section 0032) and describes vitamin E as an oil (section 0144). Ko recognize the inclusion of vitamin E oil (section 0080).
	In relation to the surfactant as recited in claims 34 and 39-40, Schwarz teach that one of the tablets administered was code name K which corresponded to a triple EM which contained lecithin (Table 5). Further, the triple EM is described as further comprising PEG (Table 3).
	In relation to the essential oil as recited in claims 34 and 51, Schwarz teach that one of the tablets administered was code name K which corresponded to a triple EM which is menthol based (Table 5) where the triple EM is described containing menthol (Table 3). Further, Schwarz teach delivery improvements with combinations of thymol and vitamin E (section 0038 and Tables 4-5 and claim 24).
	In relation to the active agent as recited in claim 34, Ko teach oromucosal delivery of insulin or an analogue thereof with a GLP-1 mimetic such as exenatide (section 001).
	In relation to the peptides as recited in claims 45 and 48-50, Schwarz teach tablets comprising insulin (Example 7 and Table 3). Ko teach oromucosal delivery of insulin or an analogue thereof with a GLP-1 mimetic such as exenatide (section 001). Ko teach that known insulin forms include insulin aspart and insulin glargine (section 0096). Schwarz teach that the active ingredient can be GLP analogs (claim 2) or liraglutide (section 0119).
	In relation to claim 52, Schwarz recognizes the use of sprays (sections 0008, 0013-0014 and 0017) and liquid compositions (section 0030). Ko teach oromucosal delivery via the tongue or check using forms such as liquids (section 0077).
	In relation to claims 55-56, Ko teach the use of an effective amount of the exenatide (claims 1-3) and figure 1 shows the use of 50ug and Ko states that various amounts of exenatide were effective (section 00108).
In relation to claim 59, although unclear (see 112 rejection), Ko states that various amounts of exenatide were effective and similar to subcutaneous administration (section 00108).

Claims 34, 37-41, 45 and 48-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (US 2015/0250856; ‘Schwarz’) in view of Ko et al. (WO 2015/170286; as cited with IDS 8/21/19; ‘Ko’) in view of D’souza et al. (‘Polyethylene glycol (PEG): a versatile polymer for pharmaceutical applications’ Expert Opinion on Drug Delivery v13(9) 2016 pages 1257-1275; ‘D’souza’).
Schwarz teach compositions for transmucosal administration and methods for treating diabetes (abstract and title). Schwarz teach intraoral administration because peptide drugs are degraded in the gastrointestinal tract (sections 0002-0003 and 0009). Schwarz specifically teach the oral mucosa (section 0004) and recognizes that it includes the mouth (sublingual) and buccal mucosa (section 0066). Schwarz recognize the use of penetration enhancers for peptides including PEG, menthol, thymol and vitamin E (sections 0010 and 0133) and recognizes the use of sprays (sections 0008, 0013-0014 and 0017) and liquid compositions (section 0030). Schwarz teach delivery improvements with combinations of menthol, vitamin E and thymol and vitamin E (section 0038). Schwarz teach the mixture as an oil phase (section 0032) and describes vitamin E as an oil (section 0144). Schwarz tach the use of tocopherols and tocotrienols for preparing the compositions (sections 0033 and 0145). Schwarz teach that the active ingredient can be GLP analogs (claim 2) or liraglutide (section 0119). Schwarz teach that the composition can include antioxidants (section 0039). Schwarz teach tablets comprising insulin (Examples 7-23 and Tables 3-4). Schwarz teach that insulin tablets were administered sublingually to subjects (section 0188) where the subjects are identified as human (section 0190). Schwarz teach that one of the tablets administered was code name K which corresponded to a triple EM which contained lecithin and an oil phase (Table 5) where the triple EM is described as lecithin, menthol and vitamin E which further comprise PEG (Table 3). Schwarz teach glucose lowering effects (Table 5 and sections 0189-0190). Schwarz teach for intraoral administration that provides effective delivery (abstract). Schwarz teach various amounts of the surfactant including 20% (w/w) (section 0132) as well as other amounts (section 0147). Schwarz teach that the mixture can contain numerous penetration enhancers at various ratios (section 0134) and specifically recite about 20% (section 0158). Schwarz teach that the ratio of active agent to the other components can vary (section 0153).
Schwarz does not teach applicants’ elected species of exenatide nor does Schwarz teach PEG 200 as in claim 41.
Ko teach methods of treating diabetes (abstract). Ko teach oromucosal delivery of insulin or an analogue thereof with a GLP-1 mimetic such as exenatide (section 001). Ko teach the exenatide and its function was known (section 005). Ko teach that known insulin forms include insulin aspart and insulin glargine (section 0096). Ko teach that sublingual administration of exenatide avoids the fluctuations in blood glucose levels typically observed following exenatide injections (section 007). Ko teach oromucosal delivery via the tongue or check using forms such as liquids (section 0077). Ko recognize the inclusion of vitamin E oil (section 0080). Ko teach that tocotrienols are known anti-oxidants (section 0087). Ko teach the use of an effective amount of the exenatide (claims 1-3) and figure 1 shows the use of 50ug and Ko states that various amounts of exenatide were effective (section 00108).
D’souza teach that PEG is a polymer of choice in drug delivery systems (abstract). D’souza teach that PEG 200 is known to be a solubilizing agent (page 1262 first 2 paragraph and Table 2). D’souza teach PEG 200 is known to be used as a permeation enhancer (first 2 paragraphs of section 2.2 on page 1264).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Schwarz based on the specific suggestions of Schwarz. Since Schwarz recognize the use of penetration enhancers for peptides including PEG, menthol, thymol and vitamin E (sections 0010 and 0133) and recognizes the use of sprays (section 0013) and liquid compositions (section 0030) one would have been motivated to make such compositions. One would have had a reasonable expectation of success because the components and the functions of the components were known. Further, Schwarz teach glucose lowering effects (Table 5 and sections 0189-0190). Since Schwarz suggest insulin analogs and GLP analogs (claim 2) and methods of treating diabetes (title) one would have been motivated to use the known analogs taught by Ko. One would have had a reasonable expectation of success since Ko teach that sublingual administration of exenatide avoids the fluctuations in blood glucose levels typically observed following exenatide injections (section 007). Since Schwarz recognize the use of penetration enhancers for peptides including PEG (section 0010 and Table 4) one would have been motivated to use the known PEG taught by D’souza. One would have had a reasonable expectation of success since D’souza teach PEG 200 is known to be used as a permeation enhancer (first 2 paragraphs of section 2.2 on page 1264). Further, since Schwarz teach for intraoral administration that provides effective delivery (abstract) one would have been motivated to use amounts effective for such purpose. Schwarz teach various amounts of the surfactant including 20% (w/w) (section 0132) as well as other amounts (section 0147). Schwarz teach that the mixture can contain numerous penetration enhancers at various ratios (section 0134) and specifically recite about 20% (section 0158). Schwarz teach that the active agent ratio to the other components can vary (section 0153). Further, since Schwarz teach the hydrophobic components at 1-30% (claim 3) where the hydrophobic phase contains the essential oil (section 0033) and Schwarz teach the surfactant can be at 20% (section 0132) one would have been motivated to use such amounts.
In relation to the subject as recited in claim 34 and 60, Schwarz teach that insulin tablets were administered sublingually to subjects (section 0188) where the subjects are identified as human (section 0190) and where there were glucose lowering effects (Table 5 and sections 0189-0190). Further, claim 34 refers to preventing and thus does not require a subject with any preexisting conditions. Schwarz teach treating diabetes (title). Ko teach treating diabetes (abstract).
	In relation to the administration mode as in claims 34 and 60, Schwarz teach that insulin tablets were administered sublingually to subjects (section 0188). Schwarz specifically teach the oral mucosa (section 0004) and recognizes that it includes the mouth (sublingual) and buccal mucosa (section 0066). Ko teach oromucosal delivery via the tongue or check (section 0077).
In relation to the amounts of claims 34, 57-58 and 60, although such claims are unclear (see 112 rejection), since Schwarz teach for intraoral administration that provides effective delivery (abstract) one would have been motivated to use amounts effective for such purpose. Schwarz teach that the mixture can contain numerous penetration enhancers at various ratios (section 0134) and specifically recite about 20% (section 0158). Schwarz expressly teach vitamin E as a penetration enhancer (section 0133) thus suggesting an amount as in claims 34 and 57. Further, Schwarz teach different amounts of the penetration enhancer (section 0158) (so even if the amount is on a different basis it would appear to fall within the scope of the claims). Further Schwarz teach various amounts of the surfactant (w/w) (section 0132) as well as other amounts (section 0147) (so even if the amount is on a different basis it would appear to fall within the scope of the claims). Further, since Schwarz teach the hydrophobic components at 1-30% (claim 3) where the hydrophobic phase contains the essential oil (section 0033). With respect to claim 58, Schwarz teach the surfactant can be at 20% (section 0132) as well as other amounts (section 0147) (so even if the amount is on a different basis it would appear to fall within the scope of the claims). Schwarz teach that the ratio of active agent to the other components can vary (section 0153).
	In relation to claims 37 and 60, Schwarz teach the use of tocotrienols for preparing the compositions (sections 0033 and 0145). Ko teach that tocotrienols are known anti-oxidants (section 0087) and Schwarz teach that the composition can include antioxidants (section 0039).
	In relation to the vitamin E oil as recited in claims 34, 38 and 60, Schwarz teach vitamin E (Table 3 title) and describes this as a tocopherol (tables 3-4). Schwarz recognize vitamin E as a penetration enhancer (sections 0010 and 0133). Schwarz teach the mixture as an oil phase (section 0032) and describes vitamin E as an oil (section 0144). Ko recognize the inclusion of vitamin E oil (section 0080).
	In relation to the surfactant as recited in claims 34 and 39-40, Schwarz teach that one of the tablets administered was code name K which corresponded to a triple EM which contained lecithin (Table 5). Further, the triple EM is described as further comprising PEG (Table 3).
In relation to claims 41, 53-54 and 60, D’souza teach PEG 200 is known to be used as a permeation enhancer (first 2 paragraphs of section 2.2 on page 1264).
	In relation to the essential oil as recited in claims 34, 51 and 60, Schwarz teach that one of the tablets administered was code name K which corresponded to a triple EM which is menthol based (Table 5) where the triple EM is described containing menthol (Table 3). Further, Schwarz teach delivery improvements with combinations of thymol and vitamin E (section 0038 and Tables 4-5 and claim 24).
	In relation to the active agent as recited in claim 34, Ko teach oromucosal delivery of insulin or an analogue thereof with a GLP-1 mimetic such as exenatide (section 001).
	In relation to the peptides as recited in claims 45 and 48-50, Schwarz teach tablets comprising insulin (Example 7 and Table 3). Ko teach oromucosal delivery of insulin or an analogue thereof with a GLP-1 mimetic such as exenatide (section 001). Ko teach that known insulin forms include insulin aspart and insulin glargine (section 0096). Schwarz teach that the active ingredient can be GLP analogs (claim 2) or liraglutide (section 0119).
	In relation to claim 52, Schwarz recognizes the use of sprays (sections 0008, 0013-0014 and 0017) and liquid compositions (section 0030). Ko teach oromucosal delivery via the tongue or check using forms such as liquids (section 0077).
	In relation to claims 55-56 and 60, Ko teach the use of an effective amount of the exenatide (claims 1-3) and figure 1 shows the use of 50ug and Ko states that various amounts of exenatide were effective (section 00108).
	In relation to claim 59, although unclear (see 112 rejection above), Ko states that various amounts of exenatide were effective and similar to subcutaneous administration (section 00108).

Response to Arguments - 103
Applicant's arguments filed 10/22/21 have been fully considered but they are not persuasive. 
Although applicants refer to previous arguments, the previous arguments were addressed in the office action dated 7/22/21.
Although applicants argue about the 20% functional oil limitation in claim 34, as set forth above (see 112 rejection) claim 34 is unclear. Schwarz expressly teach vitamin E as a penetration enhancer (section 0133) and teach that the penetration enhancer can be present at ‘less than about 20%’. Since the word ‘about’ is used, the percentage includes at least 20%. Further, Schwarz teach various amounts of the penetration enhancer including 60%, 40% and 20% (section 0134). MPEP 2144.05 II A recognizes that generally differences in concentration will not support patentability unless there is evidence that such concentration is critical. In the instant case, there is no evidence of any critical concentration.
Although applicants argue about the behavior of the formulation, as set forth above the language related to the lymphatic system is unclear. The Cleveland Clinic entry for Lymphatic System (retrieved from https://my.clevelandclinic.org/health/articles/21199-lymphatic-system on 5/2/22, 13 pages) teach that some 20 liters to plasma flows through the body and that some seeps through the capillaries and is collected by the lymphatic system and is eventually returned to the bloodstream (page 3 lines 4-12). Thus, the lymphatic system appears to receive plasma and eventually return it to the bloodstream. The newly added language of claim 34 seems to imply that the active agent does not enter the blood but is in the lymphatic system. However, that appears to be contradictory to the information provided by the Cleveland Clinic since it states that the lymphatic system collects seepage from capillaries. As such, the intent of the last 2 lines of claim 34 is unclear. It is unclear if the last 2 lines of claim 34 are requiring some type of functional limitation (compare MPEP 2173.05(g)). If the last 2 line of claim 34 are requiring some type of functional limitation it is unclear what is required to achieve that function.
Although applicants argue about the weight percentage recited in claim 60, section 0132 expressly teach about 20% surfactant on a weight basis. Schwarz expressly teach vitamin E as a penetration enhancer (section 0133) and teach that the penetration enhancer can be present at ‘less than about 20%’. Since the word ‘about’ is used, the percentage includes at least 20%. Further, Schwarz teach various amounts of the penetration enhancer including 60%, 40% and 20% (section 0134). MPEP 2144.05 II A recognizes that generally differences in concentration will not support patentability unless there is evidence that such concentration is critical. In the instant case, there is no evidence of any critical concentration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658